Case 2:11-cv-00608-CCC-JBC Document 160 Filed 10/12/18 Page 1 of 8 PageID: 3326



    FILED UNDER SEAL
                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

         MORNING SUN BOOKS, INC.,                                   Civil Action No.: 2:11-cv-00608
                                  Plaintiff,
               V.                                                               OPINION
         DIVISION POINT MODELS, INC., et a!.,
                                  Defendants.
    CECCHI, District Judge.
    I.       INTRODUCTION

             This matter comes before the Court by way of Defendant Uncle Dave’s Brass Model

 Trains’ (“Defendant”) motion for reconsideration of the Court’s March 21, 2017 Order denying

 Defendant’s motion for attorneys’ fees and costs (“Order”).             (ECF No. 152 (“Motion for

Reconsideration”)). For the reasons that follow, Defendant’s Motion for Reconsideration is

denied)

II.          BACKGROUND

             On February 2, 2011, Plaintiff Morning Sun Books, Inc. (“Plaintiff’) brought this copyright

and trademark infringement action against Defendant as well as Division Point Models, Inc., K+C

Johnson Ltd., Kenneth Johnson, and Jack Vansworth. (ECF No. 1). On December 13, 2013,

Defendant moved for summary judgment on all counts of Plaintiffs complaint. (ECF No. 65).

On April 8, 2015, before the Court issued a decision on the motion, Plaintiff and Defendant entered

into a settlement agreement, (ECF No. 145-1 (the “Settlement Agreement”)), and on April 9,2015,



1
  The Court considers any new arguments not presented by the parties to be waived. See Brenner
v. Local 514, United Bhd. ofCarpenters & Joiners ofAm., 927 F.2d 1283, 1298 (3d Cir. 1991) (“It
is well established that failure to raise an issue in the district court constitutes a waiver of the
argument.”).


                                                     1
Case 2:11-cv-00608-CCC-JBC Document 160 Filed 10/12/18 Page 2 of 8 PageID: 3327



 the parties filed a stipulation of dismissal dismissing with prejudice all of Plaintiff’s claims against

 Defendant. (ECF No. 109 (the “Stipulation of Dismissal”)).

         The Stipulation of Dismissal provides in relevant part, “Defendant          .   .   .   hereby retains its

 rights to seek an award of attorneys’ fees, but only following entry of a final judgment (or its

 equivalent) terminating the lawsuit{.]” (ECF No. 109 at 2). The Stipulation of Dismissal further

 provides that “Plaintiff.   .   .   would oppose” Defendant’s motion for attorneys’ fees and costs. (Id.).

 Plaintiff subsequently settled with the remaining defendants in this action and on March 7, 2016,

 the Court entered an order dismissing the case. (ECF No. 119). On May 9, 2016, Defendant filed

 a motion for attorneys’ fees and costs. (ECF No. 135).

         On March 21, 2017, the Court entered an Order denying Defendant’s motion for attorneys’

 fees and costs, finding that Defendant was not a “prevailing party” in this litigation. (ECF No. 151

 at 2-3). Moreover, the Court held that even if the Court were to find Defendant as the prevailing

 party, it would not find an award of fees appropriate under the Copyright Act or the Lanham Act

 based on the circumstances and history of this case. (Id. at 4). On April 15, 2017, Defendant filed

 a Motion for Reconsideration. (ECF No. 152).

 III.   LEGAL STANDARD

        The Court will reconsider a prior order only where a different outcome is justified by: (1)

 an intervening change in controlling law; (2) the availability of new evidence not previously

 available; or (3) the need to correct a clear error of law or prevent manifest injustice. See N. River

Ins. Co. v. CIGNA Reinsurance Co., 52 f.3d 1194, 1218 (3d Cir. 1995). A court commits clear

error of law “only if the record cannot support the findings that led to [the] ruling.” ABS Brokerage

Servs., LLC v. Penson Fin. Servs., Inc., No. 09-4590, 2010 WL 3257992, at *6 (D.N.J. Aug. 16,

2010) (citing United States v. Grape, 549 F.3d 591, 603-04 (3d Cir. 2008)). “Thus, aparty must.



                                                         2
Case 2:11-cv-00608-CCC-JBC Document 160 Filed 10/12/18 Page 3 of 8 PageID: 3328



    •   .   demonstrate that (1) the holdings on which it bases its request were without support in the record,

    or (2) would result in ‘manifest injustice’ if not addressed.” Id. “Mere ‘disagreement with the

    Court’s decision’ does not suffice.” Id. (citations omitted).

 IV.             DISCUSSION

                 As a preliminary matter, the Court notes that Defendant’s Motion for Reconsideration is

 untimely. Defendant filed its motion on April 15, 2017, twenty-five days after the Court’s March

 21, 2017 decision denying Defendant’s motion for attorneys’ fees and costs, and eleven days after

 the time period set forth in Local Rule 7.1(i). (ECF No. 152). Indeed, Defendant concedes that

 its Motion for Reconsideration was not filed within 14 days after the Court’s Order. (ECF No.

    152-1 at 1).          Defendant further “concede[s] that [it] may have erred in believing that

 reconsideration was controlled by Rule 59(e), rather than Local Rule 7.1(i).” (ECF No. 158 at 6;

 see also Id. at 8 (Defendant admitting that “the failure to file what could easily have been a simple

 motion was [its] fault.”)).

                Nonetheless, the Court will consider the arguments made in Defendant’s Motion for

 Reconsideration.2 For the reasons set forth below, the Court once again finds that Defendant is

 not entitled to attorneys’ fees and costs, and will deny Defendant’s Motion for Reconsideration.

                Defendant first contends that the Court erroneously applied Buckhannon Board & Care

Home, Inc. v. West Virginia Department of Health & Human Resources in its March 21, 2017

Order denying Defendant’s motion for attorneys’ fees and costs. (ECF No. 152-1 at 2). In

Buckhannon, the Supreme Court explained that some statutes permit courts to award attorneys’

fees and costs to “prevailing parties.” 532 U.S. 598, 602 (2001). In determining whether a party



2
 Accordingly, Defendant’s application for “(1) Sua Sponte Withdrawal of Order Denying Fee
Motion; (2) Treatment of Motion as filed Under Rule 5 9(e); and/or (3) Relief from Time Limit
Under Local Rule 7.1(1),” (ECF No. 158 (“Application for Relief’)), will be denied as moot.

                                                          3
Case 2:11-cv-00608-CCC-JBC Document 160 Filed 10/12/18 Page 4 of 8 PageID: 3329



 has prevailed in a certain matter, courts must determine whether such party “has been awarded

 some relief by the court[.]” Id. at 603. Two ways in which a party may make such a showing is

 through a judgment on the merits or a court-approved settlement agreement. See Id. at 604.

          Defendant concedes that neither a judgment on the merits nor a court-approved settlement

 agreement exist in this matter. (ECF No. 15$ at 7; see also ECF No. 152-1 at 3). Nevertheless,

 Defendant avers that it is the prevailing party because Buckhannon only applies to plaintiffs, not

 defendants. (See id. at 2-6).

          “[T]he rule of Buckhannon applies at the first step of [determining whether a party is

 entitled to attorneys’ fees and costs under a federal fee-shifting statute], regardless of whether the

 party seeking fees is a plaintiff or a defendant[.]” Mr. L. v. Sloan, 449 F.3d 405, 407 (2d Cir.

 2006). “To the extent [D]efendant[] contend[s] that Buckhannon’s holding does not apply to

 dismissals obtained by defendants, that argument [was rejected] in Mr. L. v. Sloan. In that case,

 th[e] court ruled that Buckhannon’s holding ‘that a prevailing party under federal fee-shifting

 statutes is one who has achieved a judicially sanctioned change in the legal relationship among the

parties,’ applies in ‘prevailing defendant’ cases.” Dattner v. Conagra foods, Inc., 458 F.3d 9$,

 102 (2d Cir. 2006) (quoting 449 F.3d at 405-06). Accordingly, Defendant’s argument is without

merit.3



 The Court finds Defendant’s argument that the Supreme Court held Buckhannon inapplicable to
“prevailing-defendant” cases in CRST Van Expedited, Inc. v. E.E.O.C. without merit. (ECf No.
152-1 at 2-4; see also Id. at 7). In CRST, the Supreme Court held that a defendant may prevail
even where there is no ruling on the merits, see 136 S. Ct. 1642, 1646 (2016), which is entirely
consistent with Buckhannon. See 532 U.S. at 604 (holding that a party may prevail by either
obtaining a judgment on the merits or a court-approved settlement agreement).

Moreover, the Court notes that the cases cited by Defendant, (ECF No. 152-1 at 4-5), do not
support Defendant’s position that it is a prevailing party, as in each of those cases the court entered
an order or judgment dismissing the plaintiffs’ claims with prejudice. Here, the parties entered
into a stipulation of dismissal, which courts have held does not confer prevailing party status on
                                                  4
Case 2:11-cv-00608-CCC-JBC Document 160 Filed 10/12/18 Page 5 of 8 PageID: 3330



          Defendant next maintains that the Court denied Defendant attorneys’ fees and costs without

 a basis in the record. (ECF No. 152-1 at 7-8). More specifically, Defendant contends that the

 Court erred because it did not point to “either party’s conduct that supported a fee denial[.]” (Id.

 at 7 n. 1). An evaluation of the parties’ conduct, however, is only relevant after a court finds that

 a party has prevailed, which the Court did not do in this matter. See Schffer Pubi ‘g, Ltd. v.

 Chronicle Books, LLC, No. 03-962, 2005 WL 1244923, at *2 (E.D. Pa. May 24, 2005) (“In this

 Circuit, adjudication of attorneys’ fees in a copyright case requires a.   .   .   process. First, a court

 detennines which party has ‘prevailed,’ and then applies a four-factor test, [which considers the

 parties’ conduct,] to decide whether the prevailing party should receive any fees at all.”) (emphasis

 added) (citing Lieb v. Topstone Indus., 78$ F.2d 151 (3d Cir. 1986)). Therefore, Defendant’s

 argument is without merit.

          Even if Defendant was a prevailing party in this litigation, the Court still finds that

 Defendant is not entitled to attorneys’ fees and costs under the Copyright Act. “An award of

 attorney’s fees is within a court’s sound discretion.” Silberstein v. DigitalArt Sols., Inc., No. 02-

 $187, 2003 WL 21297291, at *2 (S.D.N.Y. June 4, 2003). “In exercising its discretion under 17

 U.S.C.   § 505, a court should consider factors such as ‘frivolousness, motivation, objective
 unreasonableness (both in the factual and in the legal components of the case) and the need in

 particular circumstances to advance considerations of compensation and deterrence.” Ackerman



either litigant. See Bryant v. MV Transp., Inc., 231 F.R.D. 480, 481 (E.D. Va. 2005); Johnson v.
Pringte Dev., Inc., No. 05-37, 2006 WL 2189542, at *2 (M.D. Fla. Aug. 1, 2006); Gibson v.
Walgreen Co., No. 07-1053, 2008 WL 2607775, at *3 (M.D. Fla. July 1,2008). Indeed, the parties
entered into a settlement agreement through which both Plaintiff and Defendant made certain
concessions and compromises. (ECF No. 145-1). for example, while Plaintiff provided
Defendant with a general release and covenant not to sue, Defendant covenanted not to assist any
party involved in Plaintiff’s litigation and withdrew all of its pending motions in this matter. (Id.).
Therefore, the Court again concludes that Defendant is not a prevailing party in this litigation.


                                                  5
Case 2:11-cv-00608-CCC-JBC Document 160 Filed 10/12/18 Page 6 of 8 PageID: 3331



 v. Pascal, No. 01-10791, 2002 WL 31496206, at *2 (S.D.N.Y. Nov. 7,2002) (quoting Fogerty v.

 fantasy, Inc., 510 U.S. 517, 535 (1994)).

            Plaintiff “publishes books on railroads from across the United States, Canada, and Mexico,

 specifically the accurate reproduction and preservation of vintage American color rail

 photography.” (ECF No. 1         ¶ 13).   In its complaint, Plaintiff alleged that Defendant infringed its

 copyrights “by copying multiple photographs from [Plaintiff]’s copyrighted works.” (Id.          ¶ 24; see
 also id.   ¶J 42-46).   In response to Plaintiffs complaint, Defendant did not file a motion to dismiss.

 Rather, Defendant filed an answer, and thereafler engaged in discovery, settlement negotiations,

 and summary judgment briefing. Having presided over this matter, the Court appreciates that

 whether Defendant infringed Plaintiffs copyrights implicates significant legal issues and a number

 of questions of fact. Accordingly, the Court concludes that Plaintiffs complaint was neither

 frivolous nor objectively unreasonable. See Silberstein, 2003 WL 21297291, at *2 (holding that

where there were questions of fact with respect to whether the defendant infringed the plaintiffs

 copyrights, the “plaintiffs complaint was not frivolous, and it was ‘objectively reasonable’ for her

 to file it to preserve her rights”).

            Further, the Court does not find that Plaintiff acted with any improper motivation, or that

there are any “special circumstances in this case that warrant an award of attorney’s fees in order

to advance considerations of compensation or deterrence.” Clarity Software, LLC v. Fin. Indep.

 Grp., LLC, Nos. 12-1609 and 13-795, 2016 WL 3083383, at *6 (W.D. Pa. May 31, 2016).

Throughout this matter, which included the discovery process and summary judgment briefing,

the Court has never found that Plaintiff acted in an unreasonable manner or in bad faith. Therefore,

the Court will again decline to award counsel fees and costs pursuant to the Copyright Act.




                                                       6
Case 2:11-cv-00608-CCC-JBC Document 160 Filed 10/12/18 Page 7 of 8 PageID: 3332



         The Court also finds that even if Defendant was a prevailing party in this litigation,

 Defendant is nonetheless not entitled to attorneys’ fees and costs under the Lanham Act. “Section

 3 5(a) of the Lanham Act, which lists the remedies available for trademark violations, provides in

 pertinent part that ‘[t]he court in exceptional cases may award reasonable attorney fees to the

 prevailing party” in its discretion. Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273,

 279 (3d Cir. 2000) (quoting 15 U.S.C.     § 1117(a)). With respect to what constitutes an “exceptional
 case,” the Third Circuit has held that:

        Determining whether a case is exceptional is a two-step process. First, the District
        Court must decide whether the defendant engaged in any culpable conduct. We
        have listed bad faith, fraud, malice, and knowing infringement as non-exclusive
        examples of the sort of culpable conduct that could support a fee award. Moreover,
        the culpable conduct may relate not only to the circumstances of the Lanham Act
        violation, but also to the way the losing party handled himself during the litigation.
        Second, if the District Court finds culpable conduct, it must decide whether the
        circumstances are “exceptional” enough to warrant a fee award. In sum, a district
        court may not award fees without a finding of culpable conduct, but it may decline
        to award them despite a finding of culpable conduct based on the totality of the
        circumstances.

 Green v. Fornario, 486 F.3d 100, 103-04 (3d Cir. 2007).

        The Court finds that this case is not “exceptional” under   § 3 5(a) so as to warrant attorneys’
 fees and costs. “[A]n ‘exceptional’ case is simply one that stands out from others with respect to

the substantive strength of a party’s litigating position (considering both the governing law and the

facts of the case) or the unreasonable manner in which the case was litigated.” Fair Wind Sailing,

Inc. v. Dempster, 764 F.3d 303, 314 (3d Cir. 2014) (quoting Octane fitness, LLC v. ICON Health

& Fitness, Inc., 134 S. Ct. 1749, 1756 (2014)). The Court is neither persuaded that Plaintiffs

arguments were so weak as to be frivolous or made in bad faith, nor persuaded that Plaintiff




                                                    7
Case 2:11-cv-00608-CCC-JBC Document 160 Filed 10/12/18 Page 8 of 8 PageID: 3333



 litigated this case in an “unreasonable manner.” See supra. Therefore, the court will again decline

 to award counsel fees and costs pursuant to the Lanham Act.4

 V.       CONCLUSION

          For the reasons stated above, Defendant’s Motion for Reconsideration is denied. Further,

 Defendant’s Application for Relief is denied as moot, and Defendant’s Recusal Request is denied.

 An appropriate Order accompanies this Opinion.


 Dated:    C) c        c   r   2_       2_ c                   CLAIRE C. CECCHI, U.S.D.J.
                                    /




  To the extent that Defendant argues that it was prejudiced because the Court did not grant
Defendant permission to exceed the page limit on its motion for attorneys’ fees and costs, (ECF
No. 152-1 at 21-23), “the manner in which a court disposes of cases on its docket is within its
discretion.” Walsh v. George, 650 F. App’x 130, 133 (3d Cir. 2016) (affirming the district court’s
decision to deny appellant’s motion to exceed the page limit for his brief in opposition to appellees’
motion to dismiss). The Court also notes that Defendant had an abundance of space to present his
arguments to the Court. More specifically, Defendant submitted: (1) a 39-page memorandum of
law, (ECF No. 138); (2) a 30-page declaration, (ECF No. 138-1); (3) a 174-page appendix, (ECF
Nos. 138-2; 139); and (4) a 16-page reply memorandum of law. (ECF No. 147).

The Court also notes that Defendant submitted a letter to the Court requesting that the Court recuse
itself. (ECF No. 155 (“Recusal Request”)). In such letter, Defendant acknowledges that it does
not believe the undersigned has a personal animus affecting this case. (Id. at 3). Instead,
Defendant asserts that the undersigned has “hostility to [Defendant’s] very defense (that
[Plaintiff]’s case was entirely frivolous)[.]” (Id.). The Court’s disagreement with Defendant on
the merits of the legal arguments in this case does not mandate recusal. See Securacomm
Consulting, Inc., 224 F.3d at 278 (noting that “a party’s displeasure with legal rulings does not
form an adequate basis for recusal”). Accordingly, Defendant’s Recusal Request will be denied.

                                                  8
